


EXHIBIT 10.378


SEVENTH AMENDMENT TO CREDIT AGREEMENT
THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is made and
entered into as of the 30th day of January, 2015, by and between ADK
BONTERRA/PARKVIEW, LLC, a Georgia limited liability company (hereinafter
referred to as "Borrower"), with its chief executive office at 1145 Hembree
Road, Roswell, Georgia 30076, and GEMINO HEALTHCARE FINANCE, LLC, a Delaware
limited liability company (hereinafter referred to as "Lender") with an office
at One International Plaza, Suite 220, Philadelphia, Pennsylvania 19113.
Recitals:
Lender and Borrower are parties to a certain Credit Agreement dated April 27,
2011 (as at any time amended, restated, modified or supplemented, the "Credit
Agreement") pursuant to which Lender has made certain revolving credit loans to
Borrower.
The parties desire to amend the Credit Agreement as hereinafter set forth.
NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
1.    Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Credit Agreement.
2.    Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a)    By deleting the reference to "January 31, 2015" from Section 2.01(d) of
the Credit Agreement and by substituting in lieu thereof a reference to "March
31, 2015".
(b)    By deleting the phrase "prior to the last day of the Initial Term" from
Section 2.03(c) of the Credit Agreement and by substituting in lieu thereof the
phrase "prior to January 31, 2015".
3.    Ratification and Reaffirmation. Borrower hereby ratifies and reaffirms the
Obligations, each of the Loan Documents and all of Borrower's covenants, duties,
indebtedness and liabilities under the Loan Documents.
4.    Acknowledgments and Stipulations. Borrower acknowledges and stipulates
that the Credit Agreement and the other Loan Documents executed by Borrower are
legal, valid and binding obligations of Borrower that are enforceable against
Borrower in accordance with the terms thereof; all of the Obligations are owing
and payable without defense, offset or counterclaim (and to the extent there
exists any such defense, offset or counterclaim on the date hereof, the same is
hereby waived by Borrower); the security interests and liens granted by Borrower
in favor of Lender are duly perfected, first priority security interests and
liens; and the unpaid principal amount of the Loans on and as of January 30,
2015, totaled $1,257,423.26.
5.    Representations and Warranties. Borrower represents and warrants to
Lender, to induce Lender to enter into this Amendment, that no Event of Default
or Unmatured Event of Default exists on the date hereof; the execution, delivery
and performance of this Amendment have been duly authorized by all requisite
company action on the part of Borrower and this Amendment has been duly executed
and delivered by Borrower; and all of the representations and warranties made by
Borrower in the Credit Agreement are true and correct on and as of the date
hereof.



3567525_4



--------------------------------------------------------------------------------






6.    Reference to Credit Agreement. Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to "this Agreement," "hereunder," or
words of like import shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.
7.    Breach of Amendment. This Amendment shall be part of the Credit Agreement
and a breach of any representation, warranty or covenant herein shall constitute
an Event of Default.
8.    Conditions Precedent. The effectiveness of the amendments contained in
Section 2 hereof are subject to the satisfaction of each of the following
conditions precedent, in form and substance satisfactory to Lender, unless
satisfaction thereof is specifically waived in writing by Lender:
(a)    Lender shall have received a counterpart of this Amendment duly executed
by Borrower; and
(b)    Lender shall have received a Consent and Reaffirmation to this Amendment
duly executed by ADK.
9.    Amendment Fee; Expenses of Lender. In consideration of Lender's
willingness to enter into this Amendment, Borrower agrees to pay to Lender an
amendment fee in the amount of $6,667 in immediately available funds on the date
hereof. Additionally, Borrower agrees to pay, on demand, all costs and expenses
incurred by Lender in connection with the preparation, negotiation and execution
of this Amendment and any other Loan Documents executed pursuant hereto and any
and all amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Lender's legal counsel and any taxes or
expenses associated with or incurred in connection with any instrument or
agreement referred to herein or contemplated hereby.
10.    Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania.
11.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
12.    No Novation, etc. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Credit Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.
13.    Counterparts; Electronic Signatures. This Amendment may be executed in
any number of counterparts and by different parties to this Amendment on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any manually executed signature page to this Amendment delivered by a party by
facsimile or other electronic transmission shall be deemed to be an original
signature hereto.
14.    Further Assurances. Borrower agrees to take such further actions as
Lender shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.
15.    Section Titles. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto.



- 2 -

--------------------------------------------------------------------------------




16.    Manager Certification of Borrower. By his execution and delivery of this
Amendment, William McBride, III hereby certifies that: (a) the Unanimous Consent
in Lieu of a Special Meeting of the Sole Member and the Managers of Borrower
dated as of February 21, 2011 (the “Consent”), remains in full force and effect,
except that the current Manager of Borrower is now William McBride, III, the
individual currently serving as the Chief Executive Officer of ADK; (b) pursuant
to the Consent, the Managers or designees of Borrower are authorized and
empowered (either alone or in conjunction with any one or more of the other
Managers of Borrower) to take, from time to time, all or any part of the
following actions on or in behalf of Borrower, as applicable: (i) to make,
execute and deliver to Lender this Amendment and all other agreements, documents
and instruments contemplated by or referred to herein or executed by Borrower in
connection herewith; and (ii) to carry out, modify, amend or terminate any
arrangements or agreements at any time existing between Lender and Borrower; (c)
any arrangements, agreements, security agreements, or other instruments or
documents referred to or executed pursuant to this Amendment by William McBride,
III, or any other Manager of Borrower or an employee of ADK acting pursuant to
delegation of authority, may be attested by such person and may contain such
terms and provisions as such person shall, in his or her sole discretion,
determine; and (d) set forth below is the name and signature of the current
Chief Executive Officer of ADK and Manager of Borrower, William McBride, III:
William McBride, III        Chief Executive
Officer        [capture1.jpg]            
of ADK and Manager of
Borrower


17.)    Release of Claims. To induce Lender to enter into this Amendment,
Borrower hereby releases, acquits and forever discharges Lender, and all
officers, directors, agents, employees, successors and assigns of Lender, from
any and all liabilities, claims, demands, actions or causes of action of any
kind or nature (if there be any), whether absolute or contingent, disputed or
undisputed, at law or in equity, or known or unknown, that Borrower now has or
ever had against Lender arising under or in connection with any of the Loan
Documents or otherwise. Borrower represents and warrants to Lender that Borrower
has not transferred or assigned to any Person any claim that Borrower ever had
or claimed to have against Lender.
18.)    Waiver of Jury Trial. To the fullest extent permitted by applicable law,
the parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.
[Remainder of page intentionally left blank; signatures begin on following
page.]



















- 3 -

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.


For purposes of the Manager Certification of
Borrower in Section 16 above:




/s/ William McBride III            (SEAL)
William McBride, III    


BORROWER:                            ADK BONTERRA/PARKVIEW, LLC




By:    /s/ William McBride, III        
Name:     William McBride, III
Title:     Manager






[Signatures continued on following page.]

Seventh Amendment to Credit Agreement (ADK Bonterra)



--------------------------------------------------------------------------------














LENDER:                            GEMINO HEALTHCARE FINANCE, LLC




By:    /s/ Jeffrey M.
Joslin                                                    Jeffrey M. Joslin,
Senior Portfolio
Manager



Seventh Amendment to Credit Agreement (ADK Bonterra)



--------------------------------------------------------------------------------






CONSENT AND REAFFIRMATION
Each undersigned guarantor of the Obligations of Borrower at any time owing to
Lender hereby (i) acknowledges receipt of a copy of the foregoing Seventh
Amendment to Credit Agreement; (ii) consents to Borrower's execution and
delivery thereof and of the other documents, instruments or agreements Borrower
agrees to execute and deliver pursuant thereto; (iii) agrees to be bound
thereby; and (iv) affirms that nothing contained therein shall modify in any
respect whatsoever its respective guaranty of the Obligations and reaffirms that
such guaranty is and shall remain in full force and effect.
IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
as of the date of such Seventh Amendment to Credit Agreement.
ADCARE HEALTH SYSTEMS, INC.
By:     /s/ William McBride, III                        
Name: William McBride, III
Title: Chief Executive Officer




NW 61ST NURSING, LLC
By:     /s/ William McBride, III                        
Name: William McBride, III
Title: Manager



Seventh Amendment to Credit Agreement (ADK Bonterra)

